DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 02 June 2021 to the Non-Final Office Action dated 04 March 2021 is acknowledged.  
Amended claims, dated 02 June 2021 have been entered into the record.

Examiner’s Response to Amendment
All of the outstanding objections and rejections are overcome by the present amendment:
The objection to claim 2 is moot as the claim has been cancelled.
Applicant’s amendment is fully consistent with that suggested by the Examiner on pages 14-15 of the previous office action as being sufficient to overcome the outstanding obviousness rejection.

Status of the Claims
Claims 1 and 3-14 are allowed. 
Claim 2 was cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

-at least one of the five methylxanthine-type compounds pentoxifylline, lisofylline, aminophylline, enprofylline or isbufylline,

    PNG
    media_image1.png
    224
    328
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    220
    332
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    217
    190
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    226
    192
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    213
    271
    media_image5.png
    Greyscale

-at least one of the two immunosuppressant compounds cyclosporine or tacrolimus, and
- a pharmaceutically acceptable carrier or excipient comprising a non-ionic polyoxyethylene-polyoxypropylene block copolymer, at a concentration of between about 0.01 mass % and about 1.0 mass % of the entire formulation.

All of the present claims depend directly or indirectly from independent claim 1 and require all the limitations set forth therein.

See also Kan (JP2003201241, of record) and Karolchyk (US20170112936, of record) which were cited in the parent 16/523,059 application and are representative of the closest prior art to the claims as presently amended. See the office action dated 13 December 2019 at pages 8-17 for the relevant teachings.  The references, and the prior art of record, do not disclose, teach or otherwise provide any reasons that would lead one of ordinary skill in the art to provide for a formulation with the particular ingredient combination required by the present claims.  For example, while the references might generally suggest administering pentoxifylline, lisofylline, aminophylline, enprofylline or isbufylline together with an immunosuppressant such as cyclosporine or tacrolimus, there are no reasons why a concentration of a non-ionic polyoxyethylene-polyoxypropylene block copolymer of between about 0.01 mass % and about 1.0 mass % of the entire formulation would be added together with these particular ingredients.  For example, the teachings of the Kan (JP2003201241) reference relate to the use of a substantially larger amount of such copolymers in ocular formulations to achieve gel-like properties beneficial for administration of agents as “artificial tears”.  One of ordinary skill in the art would understand that the small amounts required by the present claims would not provide for such gel-like properties important in the Kan teachings.  The artisan would therefore not find any reason to make such a modification.
For at least these reasons the present claims are allowable over the prior art of record.

Conclusion
	Claims 1 and 3-14 (renumbered claims 1-13) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625